Citation Nr: 0510405	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected residuals of an appendectomy.  

2.  Entitlement to service connection for a gastrointestinal 
disorder (other than a duodenal ulcer), including as 
secondary to service-connected residuals of an appendectomy 
and service-connected residuals of post-operative bilateral 
inguinal hernias.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
In this case, the veteran was provided a notice letter in 
April 2001.  Although the letter mentioned the claim for an 
increased rating in its introduction, it thereafter focused 
solely on the matter of service connection.  The letter did 
not inform the veteran of the requirements to successfully 
support his claim seeking an increased rating for service-
connected residuals of an appendectomy.  This must be 
accomplished on remand.  

Additionally, potentially relevant records have not been 
obtained.  On remand, the AMC should make arrangements to 
obtain treatment records of the veteran from the following:  
St. Lawrence State Hospital in Ogdensburg, N.Y, dated from 
April 14, 1960 to May 25, 1960; St. Albans Hospital in Long 
Island, N.Y.;  the Navy Veterans Hospital in Long Island, 
N.Y., dated in April 1961; Judson Vining, M.D., dated in May 
1967; Kent Hospital; and the VA Medical Center (VAMC) in 
Syracuse, N.Y., dated in the 1960s.  The veteran has also 
reported that he received N.Y. State Disability benefits in 
the 1960s.  Any records from this agency should also be 
obtained.

A VA request for the veteran's records from Clifton-Fine 
Hospital, also referred to as Star Lake Hospital, shows a 
request was made with an incorrect spelling of the veteran's 
surname.  The hospital responded that there were no records 
for anyone with that name.  On remand, the veteran's records 
from Clifton-Fine must be sought using the correct spelling 
of his surname.  

In May 2003, Timothy J. Grenemyer, D.O., wrote that it is as 
likely as unlikely that the veteran's constipation, abdominal 
pain and cramps, indigestion, heartburn, peritonitis, and 
abdominal adhesions are sequelae from his service-connected 
ruptured appendix.  On remand, the veteran should be 
scheduled for a VA examination in order to obtain an opinion 
on this matter and to assess the current severity of his 
service-connected residuals of an appendectomy.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (A VA medical opinion 
must consider records of prior medical examination and 
treatment in order to assure a fully informed opinion.)  

Finally, the criteria for evaluating skin disorders were 
amended effective August 30, 2002.  The record does not show 
that the RO informed the veteran of these changes or that it 
applied them in evaluating his claim for an increased rating.  
This must be accomplished on remand.  

Accordingly, the claim is REMANDED for the following:

1.  With respect to his claim for an 
increased rating for service-connected 
residuals of an appendectomy, inform the 
veteran about (1) the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) the 
information and evidence that VA will seek 
to provide; (3) the information and 
evidence he is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this letter must 
be associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records from Clifton-
Fine Hospital, in Star Lake, New York; St. 
Lawrence State Hospital in Ogdensburg, 
N.Y, dated from April 14, 1960 to May 25, 
1960; St. Albans Hospital in Long Island, 
N.Y.;  the Navy Veterans Hospital in Long 
Island, N.Y., dated in April 1961; Judson 
Vining, M.D., dated in May 1967; Kent 
Hospital; the VA Medical Center (VAMC) in 
Syracuse, N.Y., dated in the 1960s; and 
any records concerning his N.Y. State 
Disability benefits in the 1960s.  

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for an appropriate VA examination.  The 
claims file must be made available to the 
examiner, and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify all current 
gastrointestinal disorders found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any current gastrointestinal disorder 
had its onset during active service or 
within the first post-service year (i.e., 
between January 18, 1955 and January 16, 
1960), or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should review the 
veteran's service medical records and 
post-service medical records, including 
those dated in 1959, in detail.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any current 
gastrointestinal disorder was caused or 
aggravated by the veteran's service-
connected residuals of an appendectomy or 
service-connected residuals of post-
operative bilateral inguinal hernias.

Further, the examiner should describe all 
residuals of the veteran's service-
connected appendectomy.  Does the veteran 
suffer from constipation, abdominal pain 
and cramps, indigestion, heartburn, 
peritonitis, or abdominal adhesions in 
association with the appendectomy?  With 
respect to the scar, the examiner should 
describe its size and location.  The 
examiner should state whether or not there 
is any underlying soft tissue damage, 
tissue loss, resulting limitation of 
motion or function, instability (frequent 
loss of covering of the skin over the 
scar), pain or tenderness, or ulceration.    

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, 
including the amended criteria for 
evaluating skin disorders, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


